DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 27 August 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vangalis et al. (US 3,897,979).

Regarding claim 1, Vangalis et al. disclose a sensor unit comprising: a container 28 including a base (32,34,36,38 and joining sidewalls) and a lid 30 attached to the base to configure a housing space between the lid and the base (see Figs. 2 and 3, showing housing and inside space); an inertial sensor (46,48,50,52) housed in the housing space; and a first 

Regarding claim 2, Vangalis et al. disclose that in the base, a first fixed region 36 and a second fixed region 38 are provided, and the lid 30 is located between the first fixed region and the second fixed region in a plan view (see Fig. 3), a first through-hole 36a is provided in the first fixed region, and a second through-hole 38b is provided in the second fixed region (Id.).

Regarding claim 3, Vangalis et al. disclose that the first fixed region 36, the first sidewall 32, the second sidewall 34, and the second fixed region 38 are arranged in order of the first fixed region, the first sidewall, the second sidewall, and the second fixed region in the plan view (see Fig. 3), the first connector does not overlap the first through-hole 36a in the plan 

Regarding claim 4, Vangalis et al. disclose that the container has a rectangular shape in the plan view (see Fig. 3), and the first sidewall 32 and the second sidewall 34 are sidewalls on a side of a short side of the container (Id.).

Regarding claim 5, Vangalis et al. disclose that the fixed regions 36 and 38 are disposed on both sides in a long side direction of the container (see Fig. 3, fixed regions are disposed at either side of the long side).

Regarding claim 6, Vangalis et al. disclose that, in the lid 30, a first region, which is a region where the first sidewall and the fourth sidewall are connected in the plan view, and a second region, which is a region where the second sidewall and the third sidewall are connected in the plan view, are attached to be base (see Fig. 2, lid 30 is attached with four screws 112, one at each of four regions where a sidewall meets another sidewall).

Regarding claim 7, Vangalis et al. disclose that the lid includes a third region, which is a region where the first sidewall and the third sidewall are connected in the plan view, and a fourth region, which is a region where the second sidewall and the fourth sidewall are connected in the plan view, and a fifth region disposed in a position closer to the second region than the third region on an opposite side of the first region of the container in the plan view and a sixth region disposed in a position closer to the first region than the fourth region on an opposite side of the second region of the container in the plan view are attached to the base 

[AltContent: textbox (6)][AltContent: textbox (5)][AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    381
    479
    media_image1.png
    Greyscale




Regarding claim 8, Vangalis et al. disclose that the base includes: a first protrusion provided in the fifth region; and a second protrusion provided in the sixth region (see Fig. 3, showing that there are protrusion structures in the base that receive each of the screws 112 in the fifth and sixth regions of the lid).

Regarding claim 9, Vangalis et al. disclose that the base and the lid are attached by a screw or a joining member 112 (see Figs. 1 and 3, and col. 5 lines 16-18).

Regarding claim 11, Vangalis et al. disclose that a recessed section is provided on a first surface of the base to which the lid is attached (see Fig. 4, recessed ledge at left side of figure on which element 74 sits), and the inertial sensor is attached along at least any one of sidewalls on an inner side of the recessed section (see Id., showing sensor portions 45,50,52 located to the inner side of the recessed ledge portion).

Regarding claim 13, Vangalis et al. disclose that in the first fixed region 36 and the second fixed region 38, a hole section for positioning is provided in a position not overlapping the first through-hole or the second through-hole in the plan view, and the hole section is a recessed section provided on a second surface in a front-back relation with a first surface of the base or a through-hole piercing through the base from the first surface to the second surface (through-hole 36b in first fixed region, and through-hole 38a in second fixed region).

Regarding claim 15, Vangalis et al. disclose that the base includes a recessed section, and the lid 30 is attached to the base to close an opening of the recessed section (see Fig. 3).


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshiuchi et al. (US 2003/0154787).

Regarding claim 1, Yoshiuchi et al. disclose a sensor unit comprising: a container including a base 1 and a lid (8,9) attached to the base to configure a housing space between the lid and the base; an inertial sensor 5 housed in the housing space; and a first connector 24a and a second connector 24d attached to the container (see Fig. 20), wherein the container includes: a first sidewall; a second sidewall opposed to the first sidewall; a third sidewall connected to one end of the first sidewall and one end of the second sidewall; and a fourth sidewall connected to another end of the first sidewall and another end of the second sidewall and opposed to the third sidewall (see Id., external sidewalls of case element 1), the first connector is attached to the first sidewall and disposed in a position closer to the third sidewall than the fourth sidewall (Id., connector 24a is on first sidewall and is closer to third nearer connecting sidewall in figure 20 than to the further other connecting fourth sidewall), and the second connector is attached to the second sidewall and disposed in a position closer to the fourth sidewall than the third sidewall (Id., connector 24d is connected to second sidewall and is closer to the further connecting “fourth” sidewall in figure 20 than it is to the nearer “third” sidewall).

Regarding claim 14, Yoshiuchi et al. disclose that the lid (8,9) has a recessed shape, and the base is attached to the lid to close an opening of a recess of the lid (see Figs. 20 and 21, showing recess in lid closed by base (1,6).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangalis et al. (US 3,897,979) in view of Leegate et al. (US 2013/0176714).

Regarding claim 10, Vangalis et al. do not disclose that the base and the lid are attached via a circumferential seal member. However, it has been widely known to one of ordinary skill in the art to use a circumferential seal member, such as a gasket or o-ring, between the lid and enclosure base of electronic component housing. For example, Leegate et al. disclose a sensor and electronic component container housing, wherein the lid 12 is attached to the base 34 via a circumferential seal member 38 (Fig. 5 and par. 0049). It would have been obvious to one of ordinary skill in the art to apply the teachings of Leegate et al., of using a seal ring between a lid and base of an electronic sensor housing, to the sensor unit lid and base of Vangalis et al., because it would provide the advantage of sealing and protecting the electronic components from moisture or other contaminants.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangalis et al. (US 3,897,979) in view of Skofljanec (US 6,362,971).

Regarding claim 12, Vangalis et al. do disclose that the first connector (left pin on socket 54 in Fig. 2) and the second connector (pin on socket 66) are each attached to respective first and second sidewalls via a respective socket element 54 and 66 (see Fig. 2). However, Vangalis et al. do not disclose that these attachments include a seal ring. Skofljanec teach a sensor unit housing for housing electronic components, where the housing includes a connector in a socket 22 on a sidewall of the housing, and wherein the socket is attached to the sidewall via a seal ring (col. 3 lines 16-18). It would have been obvious to one of ordinary skill in the art to apply the teachings of Skofljanec, of using a seal ring in the attachment of a socket to an electronic component housing sidewall, to the sensor unit connector socket attachments of Vangalis et al., because the seal ring would help to ensure protection of the internal components of the housing to moisture and other contaminants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M. WEST/Primary Examiner, Art Unit 2861